Citation Nr: 1756533	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-06 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral wrist peripheral nerve disability, to include carpal tunnel syndrome, cubital tunnel syndrome, and ulnar neuropathy (bilateral wrist disability).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1980 to September 1980, and on active duty from December 1981 to December 1984, and July 2006 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock Arkansas.  

The Veteran and his spouse testified before the undersigned at a June 2015 Board videoconference hearing.  A hearing transcript is of record.

The Veteran originally claimed bilateral carpal tunnel syndrome; however, the Board has recharacterized the issue as listed above, as the record presents evidence of similar peripheral nerve diseases affecting the Veteran's wrists.

In October 2015, the Board remanded this case for further development, to include a VA examination to determine the nature and etiology of the Veteran's bilateral wrist disability.


FINDING OF FACT

The Veteran's bilateral wrist disability was not incurred in service, did not manifest to a compensable degree within one year of service, and is otherwise unrelated to service.





CONCLUSION OF LAW

The criteria for service connection for the Veteran's bilateral wrist disability have not been met.  38 U.S.C. §§ 1101, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) obligates VA to certain notice and assistance procedures to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA provided required notice in an August 2011 VCAA letter.  VA obtained the Veteran's service treatment records, VA medical records, identified private treatment records, and lay statements.  VA completed a January 2016 examination of the Veteran's bilateral wrist disability.  Therefore, VA has satisfied its duties to notify and assist, and adjudication of this appeal does not prejudice the Veteran.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For a Veteran who served 90 days or more of active duty after December 31, 1946, there is a presumption of service connection for certain enumerated "chronic diseases", such as an organic disease of the nervous system (such as carpal tunnel syndrome), if the disability manifests to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303 (b). Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307  (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  The Board must then determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his bilateral wrist disability stems from his active duty service.  He contends that he worked in a tactical operations center and typed continuously throughout 12-hours shifts, seven days a week.  He contends that in 2007, he began to develop symptoms of numbness and tingling in his arms that later progressed to symptoms of pain.  He contends that his service duties caused these symptoms.  A December 2010 VA nerve study noted an impression of bilateral carpal tunnel syndrome.  A March 2011 VA treatment record noted cubital tunnel syndrome. 

Service treatment records contain no indications of treatment for or diagnoses of any arm peripheral nerve diseases from any periods of active duty service.  

At the June 2015 Board hearing, the undersigned informed the Veteran that because a diagnosis of carpal tunnel syndrome was made several years after the period of service to which the Veteran claims gave rise to his bilateral arm disability, the record required competent medical evidence linking the disability to service.  The undersigned afforded 60 days for the Veteran to obtain such evidence.  The Veteran submitted a printout of an article on carpal tunnel syndrome from the American Academy of Orthopedic Surgeons webpage.  The article is an overview of the causes, symptoms, and treatment of carpal tunnel syndrome.  The Veteran highlighted a section that reads, "Symptoms usually begin gradually, without a specific injury."  The Board affords no probative value to such evidence.  The general, informational article does not account for the Veteran's clinical particularities and history, and cannot thereby serve as the basis to find that the Veteran's specific disability is related to his active service.

Accordingly, the Board remanded the issue for a VA examination.  The January 2016 VA examination report notes diagnoses of carpal tunnel syndrome of the right arm, cubital tunnel syndrome of the left arm, and ulnar neuropathy of the left arm.  The examiner opined it as less likely than not that the Veteran's bilateral wrist disability is related to service.  The examiner noted that clinical records show no complaints of symptoms of bilateral upper extremity peripheral nerve diseases during service or after service in 2008, 2009, and early 2010, despite treatment for other conditions.  The examiner noted that compressive peripheral nerve diseases would have manifested during service if such conditions were present rather than lay dormant for several years prior to manifestation.  The examiner found no diseases in service that would have caused peripheral neuropathies.  The examiner ultimately opined against any nexus between the Veteran's bilateral wrist disability and service, and attributed the Veteran's symptoms to age and civilian occupation since service.

In view of the evidence of record in conjunction with the applicable laws and regulations, the Board finds that the Veteran's bilateral wrist disability is not related to active duty service.

First, the Board finds that presumptive service connection under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) is not warranted.  In this regard, the evidence of record does not show the Veteran bilateral wrist disability manifested within one year of separation of service to a degree of 10 percent or more.  As explained above, there is no documentation of complaints, treatment, or diagnosis until late in 2010; and the January 2016 VA examination report specifically pointed out that from 2007 until early 2010 the Veteran sought medical care for other conditions, but not for the wrists.  Presumptive service connection under the application of continuity of symptomatology under 38 C.F.R. § 3.303(b) similarly fails, as there is no competent or credible lay or medical evidence that manifestations of the Veteran's current bilateral wrist disability occurred in service or until many years thereafter. 

Concerning direct service connection, the only competent and credible medical evidence is the he January 2016 VA examination report, which opined that it is less likely than not that the Veteran's bilateral wrist disability began in or is otherwise related to service.  The Board acknowledges the Veteran's lay contentions as to his symptoms and etiology of his bilateral wrist disability.  Nevertheless, the Veteran cannot proffer competent medical evidence as to the etiology of such.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent the Veteran claims onset of symptoms within service, the Board notes a lack of contemporaneous medical records to counter the January 2016 VA examiner's conclusions.  The Board reiterates the observations that from discharge from service until late in 2010, there are medical records for other ailments but not for the wrists. Moreover, the record also reflects the Veteran spent several intervening years in an office environment as part of his civilian occupation, which the January 2016 examiner opined as the likely cause of the Veteran's bilateral wrist disability.  The Veteran has proffered no probative evidence to weigh against the thorough and well-reasoned January 2016 VA examination report and opinion. 

Based on all of these factors, the Board finds that the preponderance of evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt doctrine is inapplicable, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990)


ORDER

Entitlement to service connection for a bilateral wrist peripheral nerve disability, to include carpal tunnel syndrome, cubital tunnel syndrome, and ulnar neuropathy, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


